TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00409-CV



                              Michael L. Bernoudy, Jr., Appellant

                                                 v.

                                    Steven McGraw, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
       NO. D-1-GN-14-005192, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On July 6, 2016, this Court sent notice to Michael Bernoudy, Jr., that the clerk’s

record was overdue and that this Court had received notice from the Travis County clerk’s office that

no payment had been received or arrangements made for payment for the clerk’s record. This Court

requested that Bernoudy make arrangements for the record and submit a status report. Bernoudy also

was notified that his appeal would be dismissed for want of prosecution if he did respond to this

Court by July 18, 2016. To date, Bernoudy has not responded to the Court’s notice. Accordingly,

we dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                          __________________________________________
                                          Melissa Goodwin, Justice
Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Prosecution

Filed: July 29, 2016




                                             2